UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6173



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD STEVEN JACKSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:02-
cr-00396; 8:06-cv-01372-PJM)


Submitted: June 21, 2007                    Decided:    June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Steven Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold    Steven   Jackson    seeks   to   appeal   the   district

court’s order denying his 28 U.S.C. § 2255 (2000) motion as

untimely.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              This appeal period is

“mandatory and jurisdictional.”          Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket on

July 25, 2006.       The notice of appeal was dated October 24, 2006,

and filed on November 29, 2006.          Because Jackson failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED




                                   - 2 -